Citation Nr: 0826744	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-24 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
arm fracture.  

2.  Entitlement to service connection for a left shoulder 
disability.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the RO 
which, in part, denied service connection for left arm and 
left shoulder disabilities.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran sustained a fracture of the left radius and 
underwent open reduction fixation in service.  

3.  The veteran is not shown to have a left shoulder 
disability at present which is related to service.  


CONCLUSIONS OF LAW

1.  A fracture of the left radius was incurred in service.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  

2.  The veteran does not have a left shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
August 2003, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was scheduled 
for a hearing before a member of the Board, but withdrew his 
request prior to the hearing date.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the claim for a left 
shoulder disability, the Board concludes that an examination 
is not needed because there is no persuasive evidence of in-
service disease or injury or a presumptive disease which 
would support incurrence or aggravation and an indication 
that the current condition is related to service.  



Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).   

Factual Background & Analysis

The veteran contends that he fractured his left arm during 
service and believes that service connection should be 
established for residuals of the fracture.  The veteran 
offered no specific contentions regarding the left shoulder 
disability other than to assert that he injured the shoulder 
in service and that he was temporarily disqualified from 
airborne training because of the shoulder injury.  His 
representative asserted that the veteran injured his left 
shoulder playing football in 1966, and asserted that it did 
not appear that all of his service medical records had been 
obtained.  

As an initial matter, the Board notes that the evidentiary 
record indicates that all of the veteran's service medical 
records for active duty from 1965 to 1968, have been obtained 
and associated with the claims file.  The records include the 
veteran's enlistment and separation examinations, dental 
records, ophthalmological consultation, clinical notes and a 
Health Record - Abstract of Service.  The latter report 
listed all of the station assignments and servicing medical 
units to which the veteran was assigned during active 
service.  The significance of the Abstract is that it 
indicates that the veteran's health records accompanied him 
to each of his duty assignments.  Therefore, it would be 
reasonable to expect that any treatment reports would have 
been associated with his medical file at the time of 
treatment.  Parenthetically, the Board notes that the records 
show that the veteran was seen on sick call, rarely during 
his three years of active service.  Except for dental 
treatment, an eye examination, and one occasion of urethral 
discharge, the veteran's only treatment for any medical 
problems during service was for a fracture of his radius that 
he incurred playing football in March 1967.  The National 
Personal Records Center (NPRC) indicated that all records had 
been forwarded to VA and the Board finds that the record 
indicates that all available service treatment records have 
been obtained.  

As to the veteran's assertion that he was temporarily 
disqualified from airborne training in March 1996 due to the 
claimed left shoulder injury, the Board notes that his 
service personnel record (DA Form 20) confirmed that he was 
temporarily disqualified from training.  However, the report 
did not indicate that his disqualification was due to 
physical injury.  His Physical Status profile on the same 
personnel record indicated that the veteran had no physical 
limitations of any kind and, specifically, no physical 
limitations in his upper extremities.  

The Board also notes that while the veteran reported to a VA 
physical therapist in November 2004, that he had chronic left 
shoulder pain ever since an injury in service in 1966, he 
specifically denied any history of a shoulder problem on 
Reports of Medical History for separation from service in 
August 1968, on his Army National Guard enlistment 
examination in March 1976, and on periodic reserve 
examinations in October 1985, February 1990, September 1995, 
and February 1998.  Moreover, no pertinent abnormalities were 
noted on any of the service examinations.  

While the veteran is competent to provide evidence concerning 
symptoms he has experienced, any such assertions must be 
weighed against other contradictory statements of record.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F. 3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  

In this case, the Board finds that the veteran's contentions 
regarding a left shoulder injury in service are not 
consistent with the objective evidence of record.  Thus, the 
Board finds that the veteran's assertions regarding a left 
shoulder injury are not supported by the record, and thus, 
are not credible.  

The service medical records showed that the veteran sustained 
a displaced fracture of the left radius playing touch 
football in March 1967, when he fell down and another player 
stepped on his arm.  The veteran underwent open reduction and 
internal fixation of the fracture with insertion of a plate 
and four screws, without complication.  The sutures were 
removed on the 10th day and subsequent x-ray studies showed 
the fracture site was healing well and in excellent position.  
The hospital report indicated that the veteran reached 
maximum medical recovery and discharged him to light duty 
with a physical profile for 60 days.  Other than a history of 
the left arm fracture and residual scar, his separation 
examination in August 1968, showed pertinent abnormalities in 
the veteran's upper extremities.  In November 1968, the 
veteran reported that there had been no change in his medical 
condition since his separation examination in September 1968.  

When examined by VA in September 2003, the veteran reported 
that he had no specific problems with his left arm except for 
occasional pain over the fracture site that was relieved by 
over-the-counter medications.  Other than the residual 
surgical scar, there were no pertinent abnormalities 
referable to the left forearm.  X-ray studies however, showed 
the plate and four screws were at the mid portion of the 
radius, and no evidence of fracture or suspicious osseous 
lesions.  X-ray studies of the left shoulder revealed a small 
ossific fragment between the scapula and clavicle of 
uncertain etiology.  The remainder of the left shoulder was 
essentially normal.  The impression was postoperative changes 
of the left radius with no acute abnormality, and minor 
abnormality in the left shoulder.  

On VA examination in July 2007, the examiner indicated that 
the left radius fracture did not involve the wrist or cause 
any limitation of motion, and that there was no evidence of 
any effusion in the left elbow.  

Concerning the veteran's left arm disability, the evidence 
showed that he sustained a displaced fracture of the radius 
which required internal fixation.  Although the recent 
medical evidence does not show any current objective 
impairment in the left arm, the veteran reports periodic pain 
at the fracture site that requires use of over-the-counter 
medication.  While the veteran may not demonstrate any 
significant limitation of motion in the left upper extremity 
due to the left arm fracture, it is readily apparent that he 
has residuals of an injury incurred in service and the Board 
finds his statements regarding such to be credible.  
Accordingly, service connection is warranted for residuals of 
a fracture of the left radius.  

Concerning a left shoulder disability, the Board finds no 
basis for a favorable disposition of this claim.  As 
discussed above, there is no competent evidence of a left 
shoulder injury in service or any complaints, treatment, or 
abnormalities until some 35 years after discharge from active 
service.  While the veteran believes that he has a left 
shoulder disability that is related to service, he has not 
provided any competent evidence to substantiate that claim.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of a left shoulder injury or 
any pertinent abnormalities in service or until many years 
after service, and no competent medical evidence relating any 
claimed disability to service, the Board finds no basis for a 
favorable disposition of the claim of service connection for 
a left shoulder disability.  





ORDER

Service connection for residuals of a fracture of the left 
radius is granted.  

Service connection for a left shoulder disability is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


